internal_revenue_service number release date index number --------------------------- -------------------------------------------------- --------------------------------------------- ------------- ------------------------------- - department of the treasury washington dc third party communication congressional date of communication date person to contact ------------------------ id no ------------- telephone number --------------------- refer reply to cc ita b04 plr-130365-04 date date legend legend x -------------------------------------------- y -------------------------- t --------------------------------------------- c -------------------------------------------------------------------------- d ----------------------- p -------------------------------- b --------------------------------- z ---- dollar_figurex --------------- dollar_figurey ------------- dear --- ------------ this letter is in response to a request for a letter_ruling that dollar_figurey payments x makes to certain individuals are not subject_to information reporting under sec_6041 of the internal_revenue_code because the payments are excludable from the gross_income of the recipients of the payments as gifts under sec_102 facts the information submitted indicates that x which is organized under the laws of y is an organization exempt from federal_income_tax under sec_501 as an organization described in sec_501 x received an advance_ruling that x will be treated as a publicly_supported_organization until at least t x was established to honor all d who have lost their lives in flight training or any other related activities x will accomplish its purposes through the following activities relief to families x will provide funds both short term and long term for the health education and support of the families of the d who died as a result of plr-130365-04 the loss of the p p families and to the families of d who may perish in the future while participating in -----------------or related activities memorials x will provide funds to assist in constructing and erecting memorials to honor those who i lost their lives while onboard the p or during the associated rescue efforts ii participated in those rescue efforts or iii participated in the retrieval of debris associated with the p legacy programs x intends to establish legacy programs in the memory of the p x will benefit a broad and indefinite charitable_class consisting of the p families the members of public who will both benefit from the public monuments to be erected and from one or more of the legacy programs and families of d perishing in a future disaster who receive relief through x’s support of the b fund x has received financial support from over z individuals and businesses based on the generosity of these individuals and corporations x has received donations of just over dollar_figurex the board_of directors of x has control_over all donations received by x and has the power to decide whether any particular contribution will be used to provide relief to the p families to pay costs of erecting the memorials or to commence or continue the legacy programs the use of the funds results from decisions made by x’s board_of directors and does not result from the contributors to x having pre-selected the beneficiaries of their contributions although x interacts and cooperates with c neither c nor any other part of the united_states government controls x x will not receive any funding from c or any other part of the united_states government a principle funding priority of x is to provide funds for the health education and support of the p families after consideration of the needs of the p families the board_of directors of x determined that it will distribute just under dollar_figurey to each of the p families this is because the needs of the p families cannot be sufficiently met through other means which is especially true for those p families that have lost their main breadwinners by distributing approximately dollar_figurey to each of the p families x intends to correct the deficiency in existing financial support provided to these families using charitable giving to fill the gap thus by distributing approximately dollar_figurey to each of the p families x will serve its charitable purpose of relieving the distress of the p families caused by the loss of a family_member x however has no moral or legal obligations to make the distributions to the p families x will not impose any restrictions on how members of the p families use the distributions made to them x will not require the p families to use the distributions to pay tuition or fees for enrollment or attendance as a student at an educational_institution to pay fees or costs of books supplies or equipment required for courses of instruction or to pay any other type of education expense plr-130365-04 no member of the p families will perform any services for or benefit x or anyone else as a condition to receiving a distribution from x x will not require or request any member of the p families to give dedication speeches at the erected memorials make any public appearance for or for the benefit of x or anyone else or to perform any other types of services although approval of the p families may be sought prior to erecting certain of the memorials the members of the p families are not under any obligation to provide any input on the memorials x will receive no consideration in return for the distributions made to the p families and has no expectation or anticipation of receiving any future financial benefit because of making those distributions law sec_61 provides that except as otherwise provided by law gross_income means all income from whatever source derived sec_102 provides that the value of property acquired by gift is excluded from gross_income under sec_102 a gift must proceed from a detached and disinterested generosity ’ ’out of affection respect admiration charity or like impulses ’ 363_us_278 1960_2_cb_428 revrul_2003_12 2003_1_cb_283 situation considered whether a grant received by an individual under a sec_501 charitable organization’s program to pay or reimburse certain expenses_incurred as a result of a disaster was includable in the individuals’ gross_income revrul_2003_12 cites revrul_99_44 1999_2_cb_549 for the proposition that in general a payment made by a charity to an individual that responds to the individuals needs and does not proceed from any moral or legal duty is motivated by detached and disinterested generosity in situation the grants made by the charitable_organization are designed to help distressed individuals with unreimbursed medical temporary housing or transportation_expenses they incur as a result of a flood under these facts revrul_2003_12 concludes that payments made by the sec_501 charitable_organization are made out of detached and disinterested generosity rather than to fulfill any moral or legal duty and thus are excluded from gross_income of the recipients under sec_102 revrul_2003_12 also concludes that the amounts excluded from gross_income under the ruling are not subject_to information reporting under sec_6041 sec_6041 provides in part that all persons engaged in a trade_or_business and making payment in the course of such trade_or_business to another person of rent salaries wages premiums annuities compensations remunerations emoluments or other fixed or determinable gains profits and income of dollar_figure or more in any taxable_year shall render a true and accurate return to the secretary sec_1_6041-1 of the income_tax regulations explains that persons engaged in trade_or_business includes not only those so engaged for gain or profit but also plr-130365-04 organizations the activities of which are not for the purpose of gain or profit including organizations referred to in sec_501 as used in sec_6041 gains profits and income means gross_income not the gross amount_paid conclusion based strictly on the information submitted and representations made we conclude that x is not required by sec_6041 to prepare and file an irs form_1099 or any other information_return form with respect to the dollar_figurey payment it makes to each recipient because each payment of dollar_figurey made by x is excluded from each recipient’s gross_income as a gift under sec_102 the ruling contained in this letter is based upon the facts and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party this office has not verified any of the material submitted in support of the request for a ruling verification of the factual information representations and other data may be required as part of an examination process except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer requesting it sec_6110 provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file in this office a copy of this letter is being sent to your authorized representative a copy of this letter should be attached to any_tax return to which it is relevant we enclose a copy of the letter for this purpose also enclosed is a copy of the letter showing the deletions proposed to be made when it is disclosed under sec_6110 sincerely enclosures michael j montemurro senior technician reviewer office of associate chief_counsel income_tax accounting
